            Case: 4:21-mj-70906-MAG As of: 06/02/2021 02:00 PM PDT 1 of 2

                                                                                                  CLOSED
                                 U.S. District Court
                       California Northern District (Oakland)
               CRIMINAL DOCKET FOR CASE #: 4:21−mj−70906−MAG−1

Case title: USA v. Vasquez                                        Date Filed: 05/26/2021
Other court case number: 4:21−CR−126−SDJ−KPL Eastern              Date Terminated: 06/02/2021
                          District of Texas (Sherman Division)

Assigned to: Magistrate Judge

Defendant (1)
Janin Michelle Vasquez
TERMINATED: 06/02/2021

Pending Counts                               Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                            Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                   Disposition
21:846: Conspiracy to Possess with the
Intent to Distribute Marijuana


Plaintiff
USA                                               represented by Jonathan Unruh Lee
                                                                 United States Attorneys Office
                                                                 Northern District of California
                                                                 1301 Clay Street
                                                                 Oakland, CA 94612−5217
                                                                 510−637−3703
                                                                 Fax: 510−637−3724
                                                                 Email: jonathan.lee@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: Assistant US Attorney

 Date Filed      #   Docket Text
 05/26/2021       1 Notice of Proceedings on Out−of−District Criminal Charges Pursuant to Rules 5(c)(2)
                    and (3) of the Federal Rules of Criminal Procedure as to Janin Michelle Vasquez (1).
                    (jlmS, COURT STAFF) (Filed on 5/26/2021) (Entered: 05/27/2021)
 05/27/2021       2 AMENDED Notice of Proceedings on Out−of−District Criminal Charges Pursuant to
                    Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure as to Janin Michelle
                    Vasquez. (jlmS, COURT STAFF) (Filed on 5/27/2021) (Entered: 05/27/2021)
      Case: 4:21-mj-70906-MAG As of: 06/02/2021 02:00 PM PDT 2 of 2

05/27/2021   3 Minute Entry for proceedings held before Magistrate Judge Kandis A. Westmore:
               Initial Appearance as to Janin Michelle Vasquez held on 5/27/2021.

                The Court directs entry of the following Order: Pursuant to the Due Process Protection
                Act, the Court advised government counsel of the government's disclosure obligations
                under Brady v. Maryland and its progeny, and that the failure to do so in a timely
                manner may result in dismissal of the indictment or information, dismissal of
                individual charges, exclusion of government evidence or witnesses, or any other
                remedy that is just under the circumstances.

                ID of Counsel Hearing as to Janin Michelle Vasquez held on 5/27/2021. Bond Hearing
                as to Janin Michelle Vasquez held on 5/27/2021. Defendant consents to proceed by
                video. Government's oral motion to unseal the matter as to Janin Vasquez is granted.
                Defendant admits identity. Defendant shall appear on or before 06/17/21 in the Eastern
                District of Texas. Defendant's father admonished of his rights and responsibilities as
                surety. Defendant and surety authorize Court to sign bond on their behalf. DPPA
                Advised. Defendant shall be arraigned on indictment in charging district. Defendant
                Ordered RELEASED upon the issuance of a $50,000.00 Appearance Bond. (Zoom:
                2:07−2:49). (jlmS, COURT STAFF) (Filed on 5/27/2021) (Entered: 05/28/2021)
05/27/2021   4 ORDER Setting Conditions of Release. Appearance Bond Entered as to Janin
               Michelle Vasquez in amount of $50,000.00. Signed by Magistrate Judge Kandis
               A. Westmore on 05/27/21. (jlmS, COURT STAFF) (Filed on 5/27/2021) (Entered:
               05/28/2021)
05/28/2021   5 CJA 23 Financial Affidavit by Janin Michelle Vasquez (jlmS, COURT STAFF) (Filed
               on 5/28/2021) (Entered: 05/28/2021)
06/01/2021   6 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
               WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL to the
               Eastern District of Texas as to Janin Michelle Vasquez. Signed by Magistrate
               Judge Kandis A. Westmore on 05/28/21. (jlmS, COURT STAFF) (Filed on
               6/1/2021) Modified on 6/1/2021 (jlmS, COURT STAFF). (Entered: 06/01/2021)
06/02/2021   7 CLERK'S LETTER re Transmission of Rule 5 Documents to the Eastern District of
               Texas (Sherman Division) as to Janin Michelle Vasquez (jlmS, COURT STAFF)
               (Filed on 6/2/2021) (Entered: 06/02/2021)
06/02/2021   8 NOTICE OF CRIMINAL CASE TRANSFER.

                Case transfer from California Northern to Eastern District of Texas of a Rule 5, Rule
                32, or Rule 40 Appearance as to Janin Michelle Vasquez. Your case number is:
                4:21−CR−126−SDJ−KPL. Public transfer documents are accessible and can be
                retrieved by your court via PACER. Under seal or otherwise restricted documents will
                be emailed directly. Please send acknowledgement of receipt, including the case
                number, to InterDistrictTransfer_CAND@cand.uscourts.gov
                If you wish to designate a different email address for future transfers, send your
                request to the national list host at InterDistrictTransfer_TXND@txnd.uscourts.gov.
                (jlmS, COURT STAFF) (Filed on 6/2/2021) (Entered: 06/02/2021)
                 Case 4:21-mj-70906-MAG Document 1 Filed 05/26/21 Page 1 of 9




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                                        
 2
                                                                                        -
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                            
                                                                                    
 4 JONATHAN U. LEE (CABN 148792)                                                    
   Assistant United States Attorney                                                        
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8

 9 Attorneys for the United States of America

10                                      UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                         )   CASE NO. PM0$*
                                                     )
14           Plaintiff,                              )   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                     )   DISTRICT CRIMINAL CHARGES PURSUANT TO
15      v.                                           )   RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                     )   RULES OF CRIMINAL PROCEDURE
16 JANIN MICHELLE VASQUEZ,                           )
                                                     )
17           Defendant.                              )
                                                     )
18

19           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
20 that on May 26, 2021, the above-named defendant was arrested pursuant to the federal arrest warrant

21 (copy attached) issued upon an

22           Ŷ       Indictment
23           Ƒ       Information
24           Ƒ       Criminal Complaint
25           Ƒ       Other (describe)
26 pending in the Eastern District of Texas, Case Number 4:21-CR-126-SDJ-KPL.

27           In that case (copy of indictment attached), the defendant is charged with Conspiracy to Possess
28 with the Intent to Distribute Marijuana, in violation of 21 U.S.C. § 846.


     RULE 5                                                                               v. 7/10/2018
              Case 4:21-mj-70906-MAG Document 1 Filed 05/26/21 Page 2 of 9




 1          The maximum penalties are:

 2          As to Count One:

 3          If 1000 kilograms or more of a mixture or substance containing a detectable amount of marijuana

 4 – not less than 10 years and not more than life imprisonment, a fine not to exceed $10 million, or both;

 5 supervised release of at least five years; a $100 special assessment, and forfeiture.

 6

 7 Date: May 26, 2021

 8                                                       Respectfully submitted,

 9                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
10

11
                                                            Jonathan U. Lee
12                                                       JONATHAN U. LEE
                                                         Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     RULE 5                                                                                v. 7/10/2018
                 Case 4:21-mj-70906-MAG Document 2 Filed 05/27/21 Page 1 of 9




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division
                                                                       FILED
 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5                                                                       May 27 2021
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612                                SUSANY. SOONG
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724                                 CLERK, U.S. DISTRICT COURT
          Jonathan.Lee@usdoj.gov                           NORTHERN DISTRICT OF CALIFORNIA
 8                                                                     OAKLAND
 9 Attorneys for the United States of America

10                                      UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   CASE NO. 4:21-MJ-70906-MAG
                                                      )
14           Plaintiff,                               )   AMENDED NOTICE OF PROCEEDINGS ON
                                                      )   OUT-OF-DISTRICT CRIMINAL CHARGES
15      v.                                            )   PURSUANT TO RULES 5(c)(2) AND (3) OF THE
                                                      )   FEDERAL RULES OF CRIMINAL
16   JANIN MICHELLE VASQUEZ,                          )   PROCEDURE
                                                      )
17           Defendant.                               )
                                                      )
18

19
             Please take notice pursuant to Rules 5(c)(g2) and (3) of the Federal Rules of Criminal Procedure
20
     that on May 26, 2021, the above-named defendant was arrested pursuant to the federal arrest warrant
21
     (copy attached) issued upon an
22
             Ŷ       Indictment
23
             Ƒ       Information
24
             Ƒ       Criminal Complaint
25
             Ƒ       Other (describe)
26
     pending in the Eastern District of Texas, Case Number 4:21-CR-126-SDJ-KPJ.
27
             In that case (copy of indictment attached), the defendant is charged with Conspiracy to Possess
28


     AMENDED RULE 5                                                                       v. 7/10/2018
              Case 4:21-mj-70906-MAG Document 2 Filed 05/27/21 Page 2 of 9




 1 with the Intent to Distribute Marijuana, in violation of 21 U.S.C. § 846.

 2          The maximum penalties are:

 3          As to Count One:

 4          If 1000 kilograms or more of a mixture or substance containing a detectable amount of marijuana

 5 – not less than 10 years and not more than life imprisonment, a fine not to exceed $10 million, or both;

 6 supervised release of at least five years; a $100 special assessment, and forfeiture.

 7

 8 Date: May 27, 2021

 9                                                        Respectfully submitted,

10                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
11

12
                                                            Jonathan U. Lee
13                                                        JONATHAN U. LEE
                                                          Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     AMENDED RULE 5                                                                        v. 7/10/2018
DOCUMENTS UNDER SEAL
                        Case 4:21-mj-70906-MAG Document 3 Filed 05/27/21 Page 142
                                                             TOTAL TIME (m ins):
                                                                                 of 1
M AGISTRATE JUDGE                           DEPUTY CLERK                           REPORTER/FTR
M INUTE ORDER                              Stephen Ybarra                          2:07 - 2:49
MAGISTRATE JUDGE                            DATE                                   NEW CASE          CASE NUMBER
Kandis A. Westmore                         May2,2021                                            4:21-mj-70906-MAG
                                                       APPEARANCES
DEFENDANT                                   AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.      RET.
Janin Vasquez                                        Y         P      Charles Woodson                     APPT.
U.S. ATTORNEY                               INTERPRETER                           FIN. AFFT             COUNSEL APPT'D
Chinhayi Cadet                              n/a                                   SUBMITTED        3URYLVLRQDOO\
PROBATION OFFICER             PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR           PARTIAL PAYMENT
                              Jessica Portillo                         APPT'D COUNSEL             OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
          INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
      Rule 5 (5 mins)                                                                                        TRIAL SET
          I.D. COUNSEL              ARRAIGNMENT              BOND HEARING          IA REV PROB. or           OTHER
      2                                                   35                       or S/R
          DETENTION HRG             ID / REMOV HRG           CHANGE PLEA           PROB. REVOC.              ATTY APPT
                                                                                                             HEARING
                                                      INITIAL APPEARANCE
          ADVISED                ADVISED                  NAME AS CHARGED            TRUE NAME:
          OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                         ARRAIGNM ENT
          ARRAIGNED ON               ARRAIGNED ON              READING W AIVED            W AIVER OF INDICTMENT FILED
          INFORMATION                INDICTMENT                SUBSTANCE
                                                           RELEASE
      RELEASED             ISSUED                     AMT OF SECURITY         SPECIAL NOTES             PASSPORT
      ON O/R               APPEARANCE BOND            $ 50,000.00                                       SURRENDERED
                                                                                                        DATE: 5/28/21
PROPERTY TO BE POSTED                             CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION             PRETRIAL                 DETAINED         RELEASED      DETENTION HEARING            REMANDED
      FOR                SERVICES                                                AND FORMAL FINDINGS          TO CUSTODY
      DETENTION          REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                      NOT GUILTY                  GUILTY                 GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT         OTHER:
    REPORT ORDERED                                           FILED
                                                         CONTINUANCE
TO:                                 &21),50                 BOND                  STATUS RE:
                                    $77<$337               HEARING               CONSENT                  TRIAL SET

AT:                                 SUBMIT FINAN.            PRELIMINARY          CHANGE OF                67$7865H
                                    AFFIDAVIT                HEARING              PLEA                     ,GHQWLW\5HPRYDO
                                                             BBBBBBBBBBBBB
BEFORE HON.                         DETENTION                $55$,*1MENT           MOTIONS                 JUDGMENT &
                                    HEARING                                                                SENTENCING

          TIME W AIVED              TIME EXCLUDABLE          IDENTITY /           PRETRIAL                 PRO B/SUP REV.
                                    UNDER 18 § USC           REMOVAL              CONFERENCE               HEARING
                                    3161                     HEARING
                                                  ADDITIONAL PROCEEDINGS
Defendant consents to proceed by video. AUSA orally moves to unseal the matter as to Janin Vasquez - Granted. Defendant
admits identity. Defendant shall appear on or before 6/17/21 in the Eastern Dist of Tx. Defendant's father admonished of his
rights and responsibilities as surety. Defendant and surety authorize Court to sign bond on their behalf. DPPA advised.
'HIHQGDQWVKDOOEHDUUDLJQHGRQLQGLFWPHQWLQFKDUJLQJGLVWULFW                        DOCUMENT NUMBER:
                     Case
AO 467 (Rev. 01/09; CAND     4:21-mj-70906-MAG
                         version                                Document
                                 03/19) Order Requiring a Defendant               6 District
                                                                    to Appear in the  Filed    06/01/21
                                                                                             Where              Pageand1Transferring
                                                                                                   Charges are Pending   of 1 Bail



                                                                                                                 FILED
                                             UNITED STATES DISTRICT COURT                                          Jun 01 2021

                                          NORTHERN DISTRICT OF CALIFORNIA                                       SUSANY. SOONG
                                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                    OAKLAND

          United States of America                                         Case No. 21-mj-70906-MAG-1 (AGT)
                     v.
                                                                           Charging District: Eastern District of
          JANIN MICHELLE VASQUEZ,                                          Texas
                              Defendants.                                  Charging District’s Case No.: 4:21-CR-
                                                                           126-SDJ-KPJ



            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                    CHARGES ARE PENDING AND TRANSFERRING BAIL


                  After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The date, time, and
       place to appear in that court are as follows:


         Place:                                                      Before Judge Johnson.
         U.S. Federal Courthouse                                     Date and Time: June 24, 2021 at 9:30 AM.
         7940 Preston Road

         Plano, Texas 75024

                  If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.

                  The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


       Dated: May 28, 2021

                                                                      ______________________________________
                                                                      Kandis A. Westmore
                                                                      United States District Judge



       Transfer_No-Custody_CR_AO 467_CSA
       rev. 3-19
